Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 15/122,870 filed on 03/17/2021.
As per instant Amendment, Claims 7-9 have been amended and claims 11-13 have been cancelled. 
Response to Arguments
Applicants’ arguments, see page 10 in Remarks, filed on 03/17/2021, with respect to claims 7-9 are rejected under 35 U.S.C.103 (a) as being unpatentable over Rosenblatt (U.S. 2009/0006846) and in view of Bonsignore (U.S. 2016/0043867) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
1-9, the closest prior arts, Rosenblatt (U.S. 2009/0006846), in view of Bonsignore (U.S. 2016/0043867), in view of Spitzer (U.S. 2005/0269401), in view of Grandcolas (U.S. 2013/0097429) and further in view of Brands (U.S. 2014/0215218) alone or in combination fails to anticipate or render obvious the claim invention.  
Rosenblatt (prior art of record) discloses an auxiliary security device; a wireless communication device using a short range wireless protocol; transmit information that is indicative of at least a first portion of a security key from the auxiliary security device to the portable electronic device for use in combination with information that is indicative of at least a second portion of the security key that is stored in said portable electronic device to enable the portable electronic device to securely access a bank account provided by a banking institution via the Internet.
Bonsignore (prior art of record) discloses wherein the auxiliary security device has a symmetrical key assigned thereto, wherein said symmetrical key is derived from a public key of the banking institution and a private key of the auxiliary security device.
Spitzer (prior art of record) discloses a secondary wireless device used to provide an additional authentication factor, namely that the mobile telephone will not allow access to the financial card account information unless the secondary wireless device is in the vicinity via short range wireless protocol and a user will have to make a phone call and the system will verify the user's voice; once the voiceprint is verified, the mobile network will be used to download the financial card information onto the mobile telephone device.

Brands (prior art) discloses a security token for facilitating access to a remote computing service via a mobile device is conceived, said security token comprising an NFC interface, a smart card integrated circuit and a smart card applet stored in and executable by said smart card integrated circuit, wherein the smart card applet is arranged to support a cryptographic challenge-response protocol executable by the mobile device.
However, none of Rosenblatt, Bonsignore, Spitzer, Grandcolas and Brands teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 7, 8 and 9.  For example, none of the cited prior art teaches or suggest the steps of assigning a serial number along with an address and a symmetrical key to an auxiliary security device, wherein said symmetrical key is derived from a public key of a banking institution and a private key of the auxiliary security device, wherein said address and said public key of the banking institution are stored in a data processing system of the banking institution; performing a cryptographic algorithm required for accessing the bank account from the portable electronic device via the means for accessing the Internet thereof, wherein said performing the cryptographic algorithm includes the auxiliary security device interacting with the portable electronic device to perform the cryptographic algorithm on the basis of a combination of information that is indicative of a transport key stored in the portable electronic device and data that is indicative of the symmetrical key stored in the auxiliary security device assigned thereto.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-6 are directly or indirectly dependent upon claim 1, therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495